 

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

FILED

 

 

UNITED STATES DISTRICT COURT

 

 

EC 23 2019

 

 

CLERK US DISTRICT COURT

a a ee eae RL

SOUTHERN DISTRICT OF CALIFORNIA = {| SOUTHERN IgE CALIFORNIA |

 

. BY DEPUTY :
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
. _Y¥. , : (For Offenses Committed On or After November 1, 1987)

ANGEL ESPINOZA-ROMAN

VICTOR N. PIPPINS
Defendant’s Attorney

USM Number 67081112

C] _
THE DEFENDANT:

Case Number: Wow taANS col

 

XX] pleaded guilty to count(s) = ONE (1) OF THE ONE-COUNT INFORMATION

[1 was found guilty on count(s)

 

after a plea of not guilty. . ° ;
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following ofiense(s):

 

Count
Title & Section Nature of Offense , 1 Number(s)
8 USC 1326 . - ATTEMPTED REENTRY OF REMOVED ALIEN (FELONY) 1
The defendant is sentenced as provided in pages 2.through 2. ofthis judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
_ (1 The defendant has been found not guilty on couni(s)

 

EJ Count(s) a is _ dismissed on the motion of the United States.

Assessment : $100.00

[1 JVTA Assessment: $
*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
No fine - O Forfeiture pursuant to order filed

, included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of

any material change in the defendant’s economic circumstances.

December 20..2019

Date of Imposjtion bf,Sentence

  
 

 

HON. Cathy Ann Bencivengo

UNITED STATES DISTRICT JUDGE

 

 
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case _

 

DEFENDANT: ANGEL ESPINOZA-ROMAN Judgment - Page 2 of 2 _
CASE NUMBER: 19CR2915-CAB

_ IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
24 MONTHS. .

bX Oo

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

_PLACEMENT IN THE WESTERN REGION TO FACILITATE FAMILY VISITATIONS.

The defendant is remanded to the custody of the United States Marshal.

O . The defendant must surrender to the United States Marshal for this district:

Coat . . ALM, on

 

 

 

[] as notified by the United States Marshal.

_ The defendant must surrender for service of sentence at the institution designated by the Bureau of
~ Prisons: . an .

C1 onor before
Ll as notified by the United States Marshal. .
O_ as notified by the Probation or Pretrial Services Office.

RETURN

I have executed this judgment as follows:

at

if

Defendant delivered on . to

 

 

, with a certified copy of this judgment.

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

19CR2915-CAB

 

 
